Citation Nr: 0019745	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-28 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recovery of the amount of loan 
guaranty indebtedness in the amount of $10,282.16, plus 
accrued interest.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to December 
1969 and from September 1990 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), Committee on Waivers and 
Compromises (COWC) in Albuquerque, New Mexico, dated in May 
1995.

Review of the evidentiary record shows that the assessed 
overpayment has been recouped through withholding of the 
veteran's benefits.  However, in accordance with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board will consider waiver 
of the entire overpayment in the calculated amount of $10, 
282.16, plus accrued interest.


FINDINGS OF FACT

1.  In November 1989 the veteran purchased a property in New 
Mexico for which the home loan was guaranteed, in part, by 
VA, and secured by a deed of trust.

2.  The veteran defaulted on the home loan secured by the 
deed of trust in January 1990.

4.  Foreclosure proceedings were initiated and the property 
was sold for an amount less than the unpaid principal 
balance, accrued interest, and expenses of foreclosure.

5.  VA paid the lender's loan guaranty claim; the related 
debt to the government, in the amount of $10, 815.16, plus 
interest, was charged to the veteran.

6.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.

7.  The veteran's income, with consideration of the costs of 
life's basic necessities, was sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty; recovery of the indebtedness 
was not against the principals of equity and good conscience.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted the security for the veteran's VA guaranteed 
loan.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) 
(1999).

2.  Recovery of the veteran's loan guaranty indebtedness, in 
the amount of $10,815.16, plus accrued interest, did not 
violate the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In November 1989, the veteran purchased a house in New 
Mexico; the property was in part guaranteed by VA.  Documents 
prepared in conjunction with the veteran's purchase informed 
him of his obligations as to an indebtedness secured under 
Title 38, applicable to VA guaranteed loans.

The veteran defaulted in payment in January 1990.  He was 
given opportunity to submit evidence of the circumstances of 
default.  The veteran made no effort to inform VA or the 
lender as to the cause of the default or to prevent 
foreclosure.  The claims file contains evidence that the 
veteran and his spouse filed for Chapter 13 bankruptcy in 
January 1992.  Documentation dated in April 1993 reveals that 
the veteran broke the Chapter 13 plan to reinstate the 
mortgage.  Appraisals showed the property in question to be 
in a state of disrepair and neglect.  The property was sold 
at foreclosure in April 1994 for an amount less than the 
unpaid principal balance, accrued interest, and expenses of 
foreclosure.  From the proceeds of sale, VA paid the lender's 
loan guaranty claim.  The related debt to the government, in 
the amount of $10,282.16, plus interest, was charged to the 
veteran.  The veteran has since repaid the entire 
indebtedness amount, plus interest.  

In February 1995, the RO received a completed Financial 
Status Report (FSR).  The veteran reported monthly income for 
himself and his spouse of approximately $970.00.  He listed 
expenses to include $300.00 of rent/mortgage; $150.00 in 
food; over $170.00 in utilities; and, a $300.00 monthly car 
payment, leaving $47.00 monthly after payment of expenses.  
The veteran reported that his doctors' bills were not being 
paid.  He identified assets in the form of several vehicles 
worth over $30,000.00.  He also identified monthly 
installment payments.  He listed that no amounts were past 
due.  

In May 1995, the Ro received another FSR.  He reported no 
income for himself and only $600.00 of income for his spouse.  
He again reported amounts for rent/mortgage, food, utilities 
and a car payment.  He also reported monthly payments for 
insurance, a telephone and cable.  He reported a shortage of 
monthly income with which to pay his expenses.  He reported 
no past due amounts for one installment contract, but 
indicated past due amounts on medical and other bills.  At 
that time the veteran first notified VA that his spouse had 
stopped working due to medical problems and that his VA 
compensation monies had not been enough to make mortgage 
payments on the VA guaranteed property. 

The claims file contains an FSR dated in April 1996.  Such 
reflects reported income for both the veteran and his spouse 
in a combined amount of approximately $450.00.  The veteran 
reported expenses in the approximate amount of $800.  Such 
expenses included rent, food, utilities, cable and a car 
payment.  The veteran reported owning a mobile home and other 
vehicles worth approximately $24,000.00.  He listed 
installment debts, with amounts past due.  

An FSR received in April 1998 shows no spousal income.  The 
veteran reported his own monthly income from VA in the amount 
of $786.00.  He reported monthly expenses in the amount of 
$785.00, to include rent, food, utilities, phone bills, gas 
money and an entry for personal hygiene.  He reported owning 
one vehicle worth approximately $6,000.00  He also reported 
monthly installment debts, with amounts past due.  

The file contains a copy of a May 1998 letter from a finance 
company indicating that the veteran was past due on his 
account and that failure to bring it up to date would result 
in repossession of his mobile home.  

In September 1998, the RO received another copy of the FSR 
dated in April 1998.  The veteran argued that it was 
difficult to get along in every day life.  He stated that 
they had no money and could not take care of medical 
problems.  In the supplemental statement of the case, dated 
in October 1998, the RO noted that the veteran had received a 
retroactive check for VA benefits in the amount of over 
$16,000.00.  Also noted was that, contrary to the amount 
reported by the veteran, his monthly VA compensation had been 
raised to over $2,000.00 monthly.  The RO also noted that the 
complete debt had been paid off and that the veteran had not 
provided any information relevant to the mitigation of fault 
at the time of the foreclosure.

Analysis

A review of the record shows that the veteran did not 
challenge the validity of the loan guaranty indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The 
veteran is seeking a waiver of recovery of the loan guaranty 
indebtedness.  As the entire indebtedness has now been 
recouped, the veteran is, in essence, requesting a refund of 
payment.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).

At the outset, the Board finds that the veteran's claim is 
well grounded, or plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  VA therefore has 
a duty to assist the veteran in the development of facts 
pertinent to his claim.  In this regard, the Board is 
satisfied that all relevant facts have been developed and 
that the merits of the veteran's case may be addressed based 
on the evidence of record.  The case is properly in appellate 
status and further development is not warranted.

Regulations provide that an indebtedness of a veteran or his 
spouse shall be waived only when the following factors are 
determined to exist:

1.  Following default there was a loss of 
the property that constituted security 
for loan guaranteed, insured or made 
under Chapter 37 of Title 38, United 
States Code;

2.  There is no indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining the waiver; and, 

3.  Collection of such indebtedness would 
be against equity and good conscience.

38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  In 
addition, there clearly existed a loss of the property, after 
default, which constituted security for the loan.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness was against equity and good conscience, in which 
case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In the 
evaluation of whether equity and good conscience necessitate 
a favorable waiver decision, the Board must consider all of 
the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:  

(1) The fault of the debtor
(2) balancing of faults between the 
debtor and the VA
(3) undue hardship of collection on the 
debtor
(4) a defeat of the purpose of an 
existing benefit to the veteran
(5) the unjust enrichment of the veteran, 
and
(6) whether the veteran changed positions 
to his detriment in reliance upon a 
granted VA benefit. 

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

While VA guaranteed the loan, the property was the veteran's 
responsibility, and he was in the position to exercise 
control over the property.  The record reflects that the 
original owner had been released from any liability for the 
loan upon the veteran's assumption of the mortgage and 
property.  The veteran could have taken action to avoid 
default or to limit the amount of the indebtedness by 
attempting to sell or rent the subject property.  However, 
the record, including the veteran's testimony, does not show 
that he took any actions to avoid default or ameliorate the 
amount of the indebtedness.  By all accepted criteria, the 
veteran must be considered at fault in the creation of the 
indebtedness.  There is no evidence of any VA fault.  The 
record reflects that VA took prompt action to mitigate the 
debt by liquidating the property.  Even if there were some VA 
fault, the great weight of fault lies with the veteran in 
failing to work with VA to avoid or mitigate the default and 
in failing to maintain the property.

With respect to possible financial hardship, the Board has 
reviewed the financial statements submitted by the veteran 
during the recoupment period.  Again, as the entire debt 
amount has been recouped, there is no continued recovery to 
further affect the veteran's income.  In any case, the most 
recent financial information, specifically the veteran's 
increased monthly VA disability compensation at the 
100 percent rate would clearly allow the veteran an available 
balance after paying his monthly expenses, the amounts of 
which have been consistent in prior reports.  Furthermore, 
despite past indicators of overdue payments on installment 
contracts, the veteran was able to repay the entire amount of 
the VA debt in question while maintaining a place to live, 
several automobiles, and the basic necessities of life.  
Notably, the veteran was also paying for monthly cable, not a 
necessity.  Although the veteran may have had to sell 
property, including automobiles, to bring his lifestyle into 
line with his financial situation, collection of the 
indebtedness did not deprive the veteran or his spouse of any 
of the basic necessities of life, such as food, clothing, 
warmth, or shelter.  The veteran has made no such assertions.

The record clearly reflects that the veteran not only 
defaulted on the property in question, but also that he 
failed to advise VA or the lender of any cause for the 
default, or to make any arrangements for payment extension, 
or to take other steps to avoid foreclosure.  The property at 
sale was in a state of neglect.  The record indicates that 
the veteran also failed to meet conditions of his bankruptcy 
agreement.  Waiver would result in unjust enrichment to the 
veteran, who did not meet his financial obligations and who 
does not appear to have made any effort to make appropriate 
arrangements or even to preserve the value of the property in 
question, while enjoying its use.

Collection of the indebtedness would not defeat the purposes 
of an existing benefit.  The VA home loan guaranty program is 
dependent upon veteran's meeting their obligations.  The 
veteran is in receipt of VA compensation, however, collection 
of the home loan indebtedness did not deprive him of 
necessary support provided for his service-connected 
disabilities.

The veteran has not alleged, nor does the record show, that 
he changed positions to his detriment in reliance on a VA 
benefit.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue was unfair, 
unconscionable, or unjust.  38 C.F.R. § 1.965(a).  The end 
result is not be unduly favorable or adverse to either the 
Government or the veteran and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b).  Accordingly, the prior 
decision of the COWC is affirmed, and the veteran's request 
for a waiver is denied.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $10,282.16, plus interest, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

